FOURTH DIVISION
                             ELLINGTON, P. J.,
                          BRANCH and MERCIER, JJ.

                   NOTICE: Motions for reconsideration must be
                   physically received in our clerk’s office within ten
                   days of the date of decision to be deemed timely filed.
                               http://www.gaappeals.us/rules


                                                                     March 9, 2017




In the Court of Appeals of Georgia
 A16A1665. LA MARA X, INC. v. BADEN.

      BRANCH, Judge.

      La Mara X, Inc., appeals the denial of its motion to open default. For the

reasons shown below, we reverse.

      “The sole function of an appellate court reviewing a trial court’s denial of a

motion to open default is to determine whether all the conditions set forth in OCGA

§ 9–11–55[1] have been met and, if so, whether the trial court abused its discretion



      1
       OCGA § 9-11-55 (b) provides:
      At any time before final judgment, the court, in its discretion, upon
      payment of costs, may allow the default to be opened for providential
      cause preventing the filing of required pleadings or for excusable
      neglect or where the judge, from all the facts, shall determine that a
      proper case has been made for the default to be opened, on terms to be
      fixed by the court. In order to allow the default to be thus opened, the
based on the facts peculiar to each case.” K-Mart Corp. v. Hackett, 237 Ga. App. 127,

128 (1) (514 SE2d 884) (1999) (citations and punctuation omitted).

      The record shows that on August 19, 2015, Karl Douglas Baden allegedly fell

at the El Rodeo Mexican Restaurant in Marietta and died days later as a result of his

fall. On September 4, 2015, an attorney for Karl sent a letter regarding the incident

via overnight delivery to the restaurant at an address of 2719 Canton Road in

Marietta, requesting the name and policy number of any applicable liability policies

and demanding preservation of possible evidence. Someone signed for the letter at

2727 Canton Road, apparently the correct address for the restaurant, but no one ever

responded. On October 22, 2015, Catherine Baden (hereinafter “Baden”), acting as

the surviving spouse of her husband, filed suit against “El Rodeo Mexican

Restaurant, Inc.,” located at the 2719 address, based on her husband’s alleged fall and

death. The complaint named Rafael Jaime as the “owner and/or registered agent” of

the corporate entity, and on November 4, 2015, Jaime was served with the summons




      showing shall be made under oath, shall set up a meritorious defense,
      shall offer to plead instanter, and shall announce ready to proceed with
      the trial.

                                          2
and complaint, both of which named El Rodeo Mexican Restaurant, Inc. as the

defendant.

      As it turns out, however, Jaime was in fact the CEO and registered agent of two

different Georgia corporations named La Mara X, Inc. and El Rodeo Restaurant #3,

Inc. And on December 1, 2015, an attorney for one or both of these entities wrote to

Baden’s attorney informing him that he had sued the wrong entity and stating that, “as

discussed, the El Rodeo Mexican Restaurant in Marietta, GA has no relationship with

El Rodeo Mexican Restaurant, Inc.”; that the restaurant “is owned by La Mara X, Inc.

d/b/a El Rodeo Restaurant #3, Inc.” (“La Mara”); and that, therefore “we will not be

answering on behalf of El Rodeo Mexican Restaurant, Inc.” The letter invited

Baden’s attorney to contact La Mara’s counsel to discuss the matter further.

Ultimately, La Mara did not answer.

      For 76 days, Baden took no further action until, on January 19, 2016, Baden

filed an amendment to the complaint to “correct [a] corporate misnomer” by

identifying La Mara as the correct defendant and moved that the court enter default

against La Mara for failing to answer the complaint. The court signed an order that

day, granting default judgment against La Mara after finding that La Mara had been

properly served on November 4, 2015, through Jaime, its registered agent; that La


                                          3
Mara had failed to answer; and that Baden was therefore entitled to a judgment by

default, with a hearing on damages to follow at a later time. The style of the order

does not show La Mara as the defendant.

      One week later, La Mara filed a special appearance and “without submitting

itself to the jurisdiction or venue of this Court,” answered the amended complaint,

responded to Baden’s motion for default, paid costs, and moved to open default.2 In

its filings, La Mara presented documents from the Secretary of State’s office showing

that the original defendant was a separate entity with a different address, a different

CEO, and a different registered agent. And Jaime stated under oath in an affidavit that

he is the owner of La Mara, which owns the restaurant; that the restaurant is located

at 2727 Canton Road in Marietta; and that he has never been employed by or had any

affiliation with the original defendant. Jaime also averred that he understood that La

Mara had not been properly served and that he had no knowledge of a slip and fall

occurring at his restaurant; rather, he had been told that “a customer had fainted or

passed out, that an ambulance was called by my employees, and that the customer was



      2
         Entry of default judgment on liability alone does not amount to a final
judgment for purposes of OCGA § 9-11-55 (b), and therefore La Mara correctly
sought to open default without having to seek to set aside the judgment. Cryomedics,
Inc. v. Smith, 180 Ga. App. 336, 337 (349 SE2d 223) (1986).

                                          4
transported to the hospital.” Finally, Jaime averred that he was “prepared to assist in

the defense of this matter” and that his restaurant’s insurer had retained attorneys.

Following a hearing, and in an order now identifying La Mara as the defendant, the

trial court denied La Mara’s motion to open default. We granted La Mara’s

application for appeal.

      1. In its order denying La Mara’s motion to open default, the trial court noted

that three questions were posed by the motion: 1) “Was there a misnomer”; 2) “Was

it corrected”; and c) “Should the Default Judgment be set aside under OCGA § 9-11-

55.” La Mara first challenges the trial court’s determination that the naming of the

original defendant was a mere misnomer for which the plaintiff was authorized to

correct by amendment without leave of court. We agree with La Mara.

      Because the correction of the defendant’s name added a new party defendant,

leave of court was required:

      OCGA § 9-11-15 (a) allows a party to amend his or her pleadings “as a
      matter of course and without leave of court at any time before the entry
      of a pretrial order.” But, as our appellate courts have held on numerous
      occasions, when a party seeks to amend his complaint to add a new
      party, OCGA § 9-11-15 (a) must be read in pari materia with OCGA §
      9-11-21, which requires a court order to add or drop parties.




                                          5
Wright v. Safari Club Intl., 322 Ga. App. 486, 493 (5) (745 SE2d 730) (2013)

(citations omitted). “Thus, an amendment to a complaint adding a new party without

first obtaining leave of the court is without effect.” Id. at 494 (5) (citation and

footnote omitted).

      For example, in Dollar Concrete Const. Co. v. Watson, 207 Ga. App. 452 (428

SE2d 379) (1993), where the plaintiff named Dollar Construction Company (“DCC”)

as the sole corporate defendant but personally served the complaint on Muriel Dollar,

the registered agent of Dollar Concrete Construction Company (“DCCC”), this Court

held that a court order was required to amend the complaint to add DCCC as the real

party defendant. Id. at 453. In so ruling, this Court held that where the incorrectly

sued entity and the true defendant are actually in existence when the action was filed,

the naming of the incorrect entity is no misnomer for which leave of court is not

required. Id. Rather, leave of court was required because DCCC had never been

properly served:

      The Watsons are asking this court to allow service on a non-party
      [DCCC] to an action and later allow them to amend the complaint to
      include the non-party in the action without leave of court, claiming that
      they can do so because service was valid. Such an end-run approach to
      joining proper parties to a suit flies in the face of even the most liberal
      application of the Civil Practice Act. Dollar Concrete Construction

                                          6
      Company, who would have been the proper party, has never been served
      in this action and the trial court erred in denying its motion to dismiss.


Id. at 454. See also Nat. Office Partners, L. P. v. Stanley, 293 Ga. App. 332, 333-334

(667 SE2d 122) (2008) (court order required to correct defendant’s name even though

CT Corporation, which was served with original complaint, was the registered agent

of the unnamed real defendant; “CT was not the registered agent of the corporation

described in the complaint”; “the change in the name of the defendant was not a mere

correction of a misnomer”); Smith v. Vencare, Inc., 238 Ga. App. 621, 629 (3) (a)

(519 SE2d 735) (1999) (“where there is an actual corporation by the same name as

the alleged misnomer, there is no simple correction of the name as a misnomer . . .

because the plaintiff has sued the wrong corporate entity”) (citations omitted).

Compare Foskey v. Vidalia City School, 258 Ga. App. 298, 302 (c) (574 SE2d 367)

(2002) (holding that a trial court order is necessary to substitute the correct defendant

who has not been served, for a real but wrong defendant)3; U. S. Xpress v. W. Timothy


      3
         Baden quotes Foskey for the proposition that “where there has been actual
service on the correct defendant but the defendant has been denominated by the
wrong name in the pleadings, even if there exists another by such name, correction
by amendment of this misnomer may be done, which does not constitute a
substitution of parties.” Foskey, 258 Ga. App. at 300 (a). But the quote is taken from
a series of hypothetical factual scenarios used to illustrate the variety of misnomer
and substitution cases, and the factual scenario addressed in the quote was not

                                           7
Askew & Co., 194 Ga. App. 730, 731 (391 SE2d 707) (1990) (amendment allowed

without court order where defendant was misidentified in the complaint, the real party

was served with the original complaint, and there was no evidence that original

defendant was an existing corporation wholly different from the real defendant).

      Accordingly, the trial court erred by concluding that there was a misnomer for

which Baden could amend the complaint to add La Mara without leave of court.

Baden’s amendment to add La Mara was therefore ineffective.

      2. La Mara next contends the trial court erred by denying its motion to open

default. OCGA § 9-11-55 provides that default may be opened on one of three

grounds if four conditions are met.

      The three grounds are: (1) providential cause, (2) excusable neglect, and
      (3) proper case. The four conditions are: (1) a showing made under oath,



addressed in Foskey; that case therefore is not controlling. Although Foskey cites two
Supreme Court decisions as authority for this quotation, each is also distinguishable
from the present case as shown in the emphasized portions of the following
parentheticals. See Franklyn Gesner Fine Paintings v. Ketcham, 252 Ga. 537 (314
SE2d 903) (1984) (Supreme Court affirmed trial court’s grant of plaintiff’s motion
to substitute the correct corporate party plaintiff for the incorrectly named individual
plaintiff); Block v. Voyager Life Ins. Co., 251 Ga. 162, 163 (1) (303 SE2d 742) (1983)
(holding that “where the party plaintiff named in a complaint is not a legal entity but
is reasonably recognizable as a misnomer for a legal entity which is the real party
plaintiff, the misnomer may be corrected by amendment”) (emphasis supplied).


                                           8
      (2) an offer to plead instanter, (3) announcement of ready to proceed
      with trial, and (4) setting up a meritorious defense.


Wright v. Mann, 271 Ga. App. 832, 832 (611 SE2d 118) (2005) (footnote omitted).

“Compliance with the four conditions is a condition precedent and once met the

question of whether to open the default on one of the three grounds rests within the

sound discretion of the trial court.” Karan, Inc. v. Auto-Owners Ins. Co., 280 Ga. 545,

547 (629 SE2d 260) (2006) (citation omitted).

      In opposing La Mara’s motion to open default, Baden argued that La Mara had

failed to show two conditions and failed to establish any of the grounds. Baden

argued that La Mara failed to announce ready to proceed with a trial; failed to set up

a meritorious defense; failed to provide a reasonable excuse for not filing a timely

answer; and failed to show that it was a “proper case” for opening default. Without

expressly ruling on the four conditions, the trial court held that La Mara had not

shown any grounds for opening default. Accordingly, the trial court denied La Mara’s

motion to open default.

      (a) The record shows that La Mara met the four conditions. Together with its

motion to open default, La Mara raised a meritorious defense. LaMara presented an

affidavit of Jaime, made under oath, in which he averred that he had information that


                                          9
no customer had slipped and fallen at the restaurant. Further, La Mara filed an answer

in which it asserted numerous defenses to Baden’s claims, including that it acted with

reasonable and ordinary care, that it did not cause or contribute to the alleged injuries,

that the decedent failed to exercise ordinary care, that the act that allegedly caused the

decedent’s death was unforeseeable, that the decedent voluntarily assumed the risk,

and that there was no dangerous condition on the premises at the time. See Exxon

Corp. v. Thomason, 269 Ga. 761 (1) (504 SE2d 676) (1998) (“A defendant meets this

requirement by showing that if relief from default is granted, the outcome of the suit

may be different from the result if the default stands.”) (footnote omitted).

      In addition, Jaime paid costs, in fact pled instanter, requested a trial by jury in

the answer, and averred that he was “prepared to assist in the defense of this matter,”

which taken together was a sufficient statement of readiness to proceed with the trial.

See Powell v. Eskins, 193 Ga. App. 144, 145 (387 SE2d 389) (1989) (attorney’s

appearance demanding a trial by jury and stating that defendant “was ready to plead

and proceed with adjudication of the case” satisfied the condition that defendant

announce ready to proceed with the trial); cf. Exxon, 269 Ga. at 763 (3) (trial court

has broad discretion to allow defendant to conduct discovery even after default has

been opened and the defendant has announced ready for trial). Neither of the cases


                                           10
cited by Baden that state that OCGA § 9-11-55 (b) requires an “express

announcement” of readiness to proceed to trial actually examines whether certain

representations constitute such an announcement. See Cotton v. Lamb, 265 Ga. App.

73, 75 (1) (593 SE2d 19) (2003) (defendant’s pleadings did not contain either a

motion to open default or an express announcement that defendant was ready to

proceed to trial); Roberson v. Gnann, 235 Ga. App. 112, 116 (4) (508 SE2d 480)

(1998) (neither verified answer, accompanying affidavit, or other filing contain an

announcement of ready to proceed with trial or a legal excuse for late filing).

      (b) As La Mara met the four conditions, we now proceed to the three grounds

for opening a default. OCGA § 9-11-55 (b) permits the opening of default upon a

showing of “providential cause, excusable neglect, or a proper case.” “In keeping

with the policy of deciding cases on their merits, this provision should be liberally

applied.” Exxon, 269 Ga. at 762 (2) (footnotes omitted).

      With regard to the grounds for opening default, the trial court made specific

findings regarding only excusable neglect: it found that La Mara should have known

from the complaint that it was the real party in interest; that La Mara’s attorney’s

decision not to file an answer was not excusable neglect but rather a strategic

decision; and that the neglect of the attorney was the neglect of the client. As we have


                                          11
already held above, however, La Mara was not properly served and Baden’s attempt

to amend the complaint to add La Mara without leave of court was ineffective.

Accordingly, La Mara never has been properly made a party to this action. Moreover,

because La Mara was not properly served, it was not under an obligation to answer,

Clark v. Dennis, 240 Ga. App. 512, 513 (2) (522 SE2d 737) (1999), and it promptly

informed Baden’s counsel of the misidentification of the defendant in the complaint.

        For purposes of OCGA § 9-11-55 (b), excusable neglect has been
        defined as referring to where there is a reasonable excuse for failing to
        answer. Excusable neglect means a reasonable excuse or justification for
        failure to answer timely; it is that neglect which might have been the act
        of a reasonably prudent person under the same circumstances.


Duarte v. Cellairis Franchise, Inc., _ Ga. App. _ (2) (Case No. A16A0439, decided

July 13, 2016) (citations and punctuation omitted; emphasis in original). As is already

sufficiently shown above, here, La Mara plainly had a reasonable excuse for failure

to answer timely. Accordingly the trial court abused its discretion in finding

otherwise. The denial of La Mara’s motion to open default is reversed.

        Judgment reversed. Mercier, J., concurs. Ellington, P. J., concurs in judgment

only.




                                           12